Citation Nr: 1730333	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-23 011	)	DATE
	)
	)

THE ISSUE

Entitlement to an increased evaluation for a service-connected lumbar strain in excess of 20 percent prior to October 6, 2014, and in excess of 40 percent thereafter.


OTHER ISSUES

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine secondary to service-connected lumbar strain has been raised by the record in the Veteran's hearing testimony and formally in a July 2014 VA Form 21-526EZ.  Although the Agency of Original Jurisdiction (AOJ) discussed this issue in the August 2013 statement of the case, it has not been adjudicated in a rating decision.  As the Veteran filed a formal claim, the AOJ should adjudicate this matter and issue a rating decision in order to afford the Veteran due process.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

REMAND

The Veteran seeks an increased initial evaluation for his service-connected lumbar strain.  This disability is rated under Diagnostic Code 5242, which provides that a 40 percent rating is warranted where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  Id.  

The Veteran underwent VA spine examinations in October 2006, November 2011, October 2014, and December 2016.  No ankylosis of the thoracolumbar spine was formally diagnosed at any of these examinations.  However, the December 2016 examiner listed ankylosis as an additional factor contributing to the Veteran's disability, along with adhesions, instability, disturbance of locomotion, and interference with sitting and standing.  Therefore, a remand is necessary to clarify the nature of the Veteran's back disability and whether he experiences ankylosis of part or all of his spine.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Jackson and GV Montgomery VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran.

2.  Ask the December 2016 VA examiner to clarify the comment in section 3.f. of the examination report that the Veteran has "less movement than normal due to ankylosis."  The examiner should clarify whether this constitutes a diagnosis of unfavorable ankylosis, and if so, in what parts of the spine the unfavorable ankylosis occurs.  If the same examiner is not available, ask an appropriate VA examiner to provide an opinion based on evidence in the file.  

The Veteran should only be scheduled for a new examination if the examiner deems it necessary in order to respond to the requests above.
3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation for a lumbar strain.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	K. Josey, Associate Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

